Citation Nr: 1007810	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-24 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability 
(back disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to 
December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction is currently with the RO in 
Waco, Texas.  

In October 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
afford the Veteran a medical examination and opinion.  The 
action specified in the October 2009 Remand completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for back 
disability.  

Service treatment records show treatment for low back pain 
after the Veteran fell out of her bunk.  The Veteran 
currently suffers from chronic thoracolumbar strain and what 
the September 2007 VA examiner described as 
genetic/developmental scoliosis of the thoracolumbar spine.  
The examiner concluded that the Veteran's current low back 
disability is more likely than not related to her scoliosis, 
not to her in-service fall.  

However, the examiner failed to address whether the in-
service fall aggravated the Veteran's pre-existing scoliosis 
beyond the natural progression of the disability.  Therefore, 
the Board remanded the case in October 2009 to afford the 
Veteran a new VA examination and medical opinion.  

An examination was scheduled, but the Veteran did not attend.  
According to a November 2009 Report of Contact, the Veteran 
called VA and attempted to reschedule her VA examination 
because she did not have transportation to get to her 
appointment.  It does not appear that the Veteran's VA 
examination was ever rescheduled.  

As the Board finds that the Veteran has presented good cause 
for failing to attend the scheduled examination, this case 
must be again remanded to afford the Veteran a VA examination 
and medical opinion.  

If the Veteran is unable to attend the scheduled next VA 
examination, the RO should refer the claims file for a 
medical opinion based on a review of the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded another 
VA examination of her low back disability.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's scoliosis was 
aggravated by the Veteran's active 
service.  If the examiner determines that 
the Veteran's scoliosis increased in 
severity beyond the natural course of that 
disability due to an injury or illness in 
service, the examiner should determine, if 
possible, the baseline severity of the 
scoliosis before it was first aggravated.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  


2.  If the Veteran is unable to attend the 
VA examination, or fails to attend the VA 
examination, the RO should refer the 
claims file to an appropriate medical 
professional to determine, based on a 
review of the evidence of record, whether 
it is at least as likely as not (fifty 
percent or greater probability), that the 
Veteran's scoliosis was aggravated by the 
Veteran's active service.  If the health 
care provider determines that the 
Veteran's scoliosis increased in severity 
beyond the natural course of that 
disability due to an injury or illness in 
service, the expert should determine, if 
possible, the baseline severity of the 
scoliosis before it was first aggravated.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


